DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments and remarks filed on 01/14/2021 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  Claims 1, 3-6, 8-19, 23, 28-32, 34-35, and 37-39 are pending; Claims 2, 7, 20-22, 24-27, 33, and 36 are cancelled; Claims 1, 30-32, and 35 are amended; Claims 10-15 are withdrawn; and Claims 1, 3-6, 8-9, 16-19, 23, 28-32, 34-35 and 37-39 are under examination.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.

Withdrawal of Rejections
The rejection of claim 35 under 35 U.S.C. 112(b) is withdrawn due to the amendment to the claim filed on 01/14/2021.

Claim Rejections - 35 USC § 101
Claims 1, 3-6, 8-9, 16-19, 23, 28-32, 34-35 and 37-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more, as evidenced by Madison et al. (US 20120308540, 2012, of record), Schellenberger et al. (US 20110046060, 2011, of record), Gu et al. (WO 2010/088547, cited in IDS), and Parhami-Seren et al. (US 2009/0215070, 2009, of record). This rejection is maintained. 
Step 1: the claims are directed to a method for determining clotting factor status of a subject.
Step 2A, Prong 1: claim 1 recites judicial exceptions: (1) abstract idea, mathematically calculating coagulation factor data to generate a score; and (2) a metal step of determining the bleeding status of the subject and whether the treatment is conducted based on the score generated by mathematic calculation (note: this step is not explicitly defined, but is inherently comprised in claim 1).  
Step 2A: Prong 2: Claim 1 recites a step of treating the subject by administering a drug coagulation factor. However, this step is performed only when the subject is in need of treatment (indicated bythe coagulation factor activity score). It is noted that the need of treatment is only one of two possible outcomes derived from determining the subject’s clotting status based on the coagulation factor activity score in the claimed method.  Another outcome in the claimed method is that the subject does not need the treatment based on the indication of the coagulation factor activity score.  As such, the treatment step appears to be optional, and the scope of Claim 1 encompasses a method that comprises no treatment step, i.e. no practical application for the mathematically generated coagulation factor activity score. Furthermore, the claim generally recites the limitation “indicates that the subject is in need of treatment”, but does not recite any limitation to define how the subject is determined based on the coagulation factor activity score to be in need of the treatment. As such, the subject to be subjected to the treatment is not specified in the claim. In another word, the administering of a drug coagulation factor or integration of the judicial exceptions is not particular to a specific subject.  Overall, the claim does not recite additional elements that integrate the judicial exceptions into a practical application of the exceptions.    
Step 2B: The claim 1 does not recite additional elements that amount to significantly more than the judicial exceptions for the following reasons. First, Claim 1 recites the additional steps of obtaining data representing baseline of coagulation factor protein level as well as data representing baseline of coagulation factor activity level for generating the activity score. The specification (paragraph 0036) discloses that the data are generated and obtained through gathering and mining data from databases and publications. Thus, these obtaining steps are data-gathering steps directed to the abstract ideas. Gathering of data is well-understood, routine and conventional, it is the premise of research.  In addition, Claim 1 recites a hand-on step of measuring a coagulation factor protein level in a sample at point of care from the subject using one or more coagulation factor-specific molecules. However, it is well understood and conventional in the art to measure a protein level of a coagulation factor by using coagulation factor-specific molecules at point of care, as evidenced by the specification (pages 13-17, 20); as further evidenced by Madison et al., who teach a method of using modified coagulation factor FIX for treating bleeding disorders (paragraph 0007), and a clinical assay for assessment of blood protein levels of the coagulation factor FIX in a sample obtained from a subject by using commercially available ELISA assay reagent kit (used at point of care for measuring coagulation factor protein level), which utilizes a pair of capture antibodies (i.e. coagulation factor-specific molecules) and detection-antibodies conjugated with a detection tag (paragraphs 0505-506 and 0626); and as further evidenced by Schellenberger et al., who teach a method of using a coagulation factor fusion protein (drug coagulation factor) for treating coagulation factor-related disorders (abstract), a procedure for measuring coagulation factor protein levels in a sample obtained from a subject by using a commercially available ELISA assay reagent kit (used at point of care for measuring coagulation factor protein level), which utilizes a matched pair of coagulation factor-specific capture-antibodies and detection-antibodies conjugated with a detection tag (paragraphs 0426 and 434-437). Thus, the claim does not recite additional elements that amount to significantly more than the
recited judicial exception.
Dependent claim 3 defines that the score is generated by a computer processor, thus still reciting the abstract ideas (judicial exceptions). 
Dependent claims 4-6 define a naturally occurring coagulation factor or a naturally occurring body-fluid sample, of which the activity and level data are generated or obtained for mathematically calculating the score, thus being directed to the abstract ideas. 
Dependent claims 8-9 and 16-18 define the one or more coagulation factor-specific molecules used for measuring the coagulation factor level. However, the features of using monoclonal or polyclonal antibodies as the coagulation factor-specific molecules, and detecting the antibodies via a linked tag or a second antibody are well-known and routine in the art, as evidenced by Madison et al., Schellenberger et al., Parhami-Seren et al. (Claims 1-3 and 15-17, paragraph 0058), and Gu et al. who teach polyclonal or monoclonal coagulation factor-specific antibodies are detected by a second antibody conjugated with a biotinylated tag, and the tag is further detected by streptavidin for quantitation of the coagulation factor level (paragraphs 041, 044, 070-072). 
Dependent claims 19 and 23 recite the assay conditions under which the data are generated or obtained for being used for mathematically calculating the score, thus being directed to the abstract ideas. 
Dependent claim 28 defines that the baseline protein level BsaeAg used for mathematically calculating the activity score is obtained from a sample derived from a subject not having received a drug coagulation factor, thus being directed to the abstract ideas. In addition, it is well known and conventional in the art to obtain a sample from a subject and measure coagulation factor protein levels, as indicated above. 
Dependent claim 29 defines the process of data mining and gathering comprises obtaining the baseline activity data from the subject’s historical record, to be used for the mathematic calculation. Thus, the additional limitation in claim 29 is still directed to abstract ideas.     
Dependent claim 30 defines the mathematic formula used for calculating the coagulation factor activity score, thus still reciting the abstract ideas (judicial exceptions).
Dependent claims 31 and 32 recite calculating a drug coefficiency ratio and a second coagulation factor activity score by mathematically combining data from the subject administered with a drug coagulation factor, thus still reciting the abstract ideas. The further limitations regarding measuring the DrugAct, DrugAg and MeasuredAg2 are for gathering data for the mathematically calculating the drug coefficiency ratio and activity score. Thus, they are directed to the abstract ideas, not integrating the judicial exception into a practical application. 
Dependent claim 34 defines that the drug coagulation factor is a naturally occurring blood component, of which, the activity and level data are generated or obtained for mathematically calculating the score, thus being directed to the abstract ideas. 
Dependent claim 35 merely states that one will use the second coagulation factor activity score in a future method of thinking about doses. Thus, it does not include additional element sufficient to amount to significantly more than the judicial exception.
Regarding Claims 37-39, the claim defines the bleeding disorder to be determined by using the activity score that is generated by mathematic calculation, thus being directed to the judicial exception.
Therefore, Claims 1, 3-6, 8-9, 16-19, 23, 28-32, 34-35 and 37-39 are deemed patent ineligible.

Response to Arguments
Applicant’s arguments about the rejection of Claims 1, 3-6, 8-9, 16-19, 23, and 28-36 under 35 U.S.C. 101 in the response filed on 01/14/2021 (page 7)  have been fully considered but they are not persuasive for the reasons indicated above (see the paragraph spanning pages 3 and 4).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.






/Qing Xu/

Patent Examiner
Art Unit 1653

/ALLISON M FOX/Primary Examiner, Art Unit 1633